Citation Nr: 0711508	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post- traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, to include service in the Republic of South 
Viet Nam.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD.  

In January 2004, the veteran presented testimony at a hearing 
conducted at the Board before a Veterans Law Judge (VLJ). A 
transcript of this personal hearing has been associated with 
the veteran's claims folder.

Subsequently, in June 2004, the Board reopened the claim and 
remanded the case for PTSD for further evidentiary 
development.

In August 2006, the case was returned to the Board.

Thereafter, in a December 2006 letter, the Board notified the 
veteran that the VLJ who had conducted the January 2004 
personal hearing no longer worked at the Board. Because the 
law requires a VLJ who conducts a hearing on appeal to 
participate in any decision made on that appeal, the veteran 
had a right to present testimony at another hearing before a 
current VLJ. Consequently, the Board asked the veteran to 
clarify whether he desired to have another personal hearing 
before a current VLJ in Washington, D.C., at the RO, or via 
videoconferencing or whether he declined any additional 
hearing. The veteran was told that if he did not respond to 
the request for clarification within 30 days from the date of 
the letter, the Board would proceed to adjudicate his claim. 
The veteran failed to clarify whether wanted a new hearing. 
As such, the Board will proceed to consider the veteran's 
claim for service connection based upon the evidence 
currently of record.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy while 
serving on active duty.

2. The veteran does not have a verified in-service stressor.

3. The preponderance of the evidence is against finding that 
the veteran has PTSD due to his military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated as a result of military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f). (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 and March 
2006 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in an August 2006 supplemental 
statements of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for PTSD is harmless because the Board 
has determined that the preponderance of the evidence is 
against the claim. Hence, any questions regarding what rating 
or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The RO was able to obtain the 
appellant's service personnel records and post service 
psychiatric treatment records.  The June 2004 Board Remand 
attempted to gather additional information to support the 
claim; however, the appellant did not respond to several 
letters from VA asking him for additional stressor evidence 
needed to verify his assertions.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant. 


Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Background

The veteran's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

The veteran's service personnel records and his DD Form 214 
reveals that he served as a cook and was stationed in the 
Republic of Viet Nam, from April 1970 to January 1971.  He 
did not receive any awards which are indicative of combat 
service. While he asserts that he engaged in combat with the 
enemy, the service records do not support this claim.

A September 1983 VA psychiatric examination concluded that 
the veteran did not have PTSD but he was diagnosed with mild 
mental retardation.

A May 2000 VAMC initial psychological assessment noted the 
veteran was homeless and lived at the Vet Center.  Based on 
the veteran's self reported history the examiner diagnosed:

polysubstance abuse;
history of alcohol abuse;
organic brain damage secondary to 
substance abuse;
significant short and long-term memory 
loss, drug impaired.

An August 2001 VAMC Vet Center report diagnosed polysubstance 
abuse; borderline intellectual functioning, and PTSD.

In a January 2002 stressor letter, the veteran reported being 
stationed at Soc Trang, Viet Nam with the 221st Aviation 
Company in 1970 to 1971.  He reported being continually 
exposed to extreme traumatic stress.  His base camp was 
attacked by rocket and mortared many times. He noted that 
these intense experiences had been the cause of his ongoing 
problems since then.  He reported continuous nightmares, 
flashbacks, and other symptoms.  

A VA examiner in February 2002 noted that, ".. it seems that 
[the veteran's] principal difficulty has been alcohol and 
substance abuse, but now that the substance abuse has been in 
remission, the PTSD may be a viable diagnosis."

In April 2002 the U.S. Armed Service Center for Unit Records 
Research (USASCRUR) advised that stressor information 
provided by the veteran was insufficient.

In an April 2003 letter, a Vet Center clinical psychologist 
advised that the veteran was suffering from PTSD which was 
directly related to experiences in military service.

At the January 2004 Board hearing the veteran presented a 
written stressor statement which he read as testimony.  He 
testified that while on guard duty he shot an enemy running 
away in the back; that while crossing a river by ferry boat 
he saw what the enemy had done to a village; that he saw a 
man lying on a stretcher with his head bashed in; and that he 
was tossed about by a mortar explosion which left him hearing 
impaired.  The veteran also asserted witnessing a buddy 
severely burned by a gas bottle explosion.

Following the June 2004 Board remand, the RO requested that 
the veteran submit a detailed statement of his stressors for 
verification.  The RO sent several letters to the veteran but 
did not submit any verifiable stressor details. 

Analysis

VA attempted to get a detailed stressor report from the 
veteran to submit to the National Personnel Records Center, 
the United States Armed Services Center for Unit Research, 
the United States Army, and any other logical source. 
Unfortunately, the appellant failed to provide VA with 
detailed stressor information, including any names or dates.  
The veteran claimed he was involved in combat and shot a 
fleeing enemy combatant.  He also reported witnessing a 
destroyed village, and a friend being severely burned in a 
gas bottle explosion. None of these claims are independently 
verified.  

The records verify that he served as a cook.  There is, 
however, no evidence supporting the claim that he was 
involved in any direct combat while in Viet Nam or that his 
unit came under attack while stationed in Soc Trang, Viet 
Nam.  There is no evidence even remotely suggesting in-
service combat experience.  Therefore, there is no evidence 
that the claimant is a "combat veteran."  Accordingly, his 
lay testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
any of the claimed stressors.

Although VA physicians have diagnosed the veteran with PTSD, 
the basis for these diagnoses is not shown to rely on an 
independently verified history of any in-service stressor. 
The Board may not grant service connection for PTSD in cases 
such as this without independent supporting evidence of the 
occurrence of the claimed stressors, and without evidence of 
that verified stressor being the basis for the diagnosis.    
Neither the evidence filed by the veteran nor any of the 
information obtained by VA verified any of the veteran's 
claimed stressors.  Accordingly, because VA is not required 
to accept evidence that is simply information recorded by a 
medical examiner, the Board does not find that VA treatment 
records on file provide a basis to grant service connection.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite efforts by VA to confirm the veteran's allegations, 
no evidence has been uncovered which verifies any of his 
assertions regarding an in-service stressor.  Although VA 
healthcare providers have accepted the veteran's 
description of his in-service experiences as credible for 
diagnosing PTSD, the Board may not grant service connection 
for PTSD in cases such as this without independently 
verifiable evidence of the in-service occurrence of the 
claimed stressors.  Given the lack of supporting evidence 
required by the law, the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


